Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Newly submitted claims 17-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 3, 6-7, 9-12 and 15-16, drawn to a pump system, classified in B01L 3/50.
II. Claims 17 and 18, drawn to a method of capturing an analyte in a compressible fluid, classified in G01N 33/48.

Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process such as a process (e.g., an assay or sorting) that does not require a step of opening and closing the valves in the manner recited.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 6-7, 9-12 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,074,827 (hereinafter “Nelson”) in view of US 20100068735 (hereinafter “Kim”).
Nelson discloses the following which is considered relevant to Applicant’s claims, as will be discussed further below.
Nelson discloses microfluidic devices for performing assays (see abstract). 
Nelson teaches in general that an enrichment channel can include sample inlet and at least one fluid outlet, and contain an enrichment medium for enriching a particular fraction of sample (col. 4, lines 54-57.) 
Nelson also teaches that the enrichment media may be affinity chromatographic materials in which a binding member is covalently bound to an insoluble matrix, where the binding member may group for example antibody. Column 5, line 66 to column 6, line 11.
“To control bulk fluid flow through the enrichment channel, e.g., to prevent waste sample from flowing into the main electrophoretic flowpath, fluid control means, e.g., valves, membranes, etc., may be associated with each of the inlets and outlets.” Paragraph 0008, lines 52-56 (emphasis added).
Figure 17 shows a chamber [for example enrichment channel 230, equivalent to Applicant’s claimed chamber] in communication with each of inlet [e.g. 234, or any channel leading to chambers containing 254 and 256], the first outlet [e.g., outlet leading to waste reservoir 262], and the second 
Thus Nelson discloses a pump system comprising valves and chambers and an assay surface  within a chamber [the enrichment channel] containing a capture agent for analyte. Examiner notes that fluid is inherently compressible.
While valves are not specifically disclosed in the embodiment in figure 17, it would have been obvious to one skilled in the art to provide a valve at the inlet to control flow of sample into the inlet, and to provide a valve at the outlet to control flow into the waste reservoir when desirable, especially since Nelson discloses generally that valves may be associated with each of inlets and outlets to control fluid flow Paragraph 0008, lines 52-56.
Applicant’s claim 1, lines 9-19 also recites that the chamber is adapted to:
receive through the inlet valve in an open position and at least one of the first outlet valve and the second outlet valve in an open position, a quantity of a compressible fluid at a first pressure;
hold the quantity of the compressible fluid at a second pressure greater than the first pressure against the inlet valve in a closed position, the first outlet valve in a closed position, and the second outlet valve in a closed position; and 
discharge the quantity of the compressible fluid through the first outlet valve in an open position and the second outlet valve in an open position in substantially equal quantities.
Examiner notes that Nelson teaches that the valves are controllable (see for example disclosure of valves in column 12, lines 14-17). Moreover, providing the valves such that they are controlled to be open or closed at the same time would have been obvious to one skilled in the art since this would provide the ability to open or close any of the valves are needed or desired.   
Moreover, Kim discloses an assay device and gives an example of a chamber in which inlet valve and outlet valve are closed at the same time. More specifically, Kim discloses that when the inlet valve 
Thus Kim gives an example of a device that allows for inlet and outlet valves to be opened or closed, including being closed at the same time, such as when materials are in a capture chamber. It would have been obvious to one skilled in the art to provide controllable valves in the Nelson invention such that the valves can be open or closed at the same time (i.e., with all the valves opened, or all the valves closed) in order to control flow of materials in or out of a chamber such as a capture chamber, as may be desirable for allowing capture to occur and then releasing materials from the chamber.
Such a system wherein an inlet valve to a chamber and outlet valves from the chamber are adapted to open and close at the same time meets Applicant’s limitations in claim 1, lines 9-19, reciting that the chamber is adapted to receive through the inlet valve and outlet valves a fluid at a first pressure; hold the fluid at a second pressure greater than the first pressure against the inlet valve in a closed position, the first and second outlet valve in closed positions; and discharge the fluid through the outlet valves in an open position in substantially equal quantities. In other words, the fluid that is held in the chamber with ALL the valves in a closed position which therefore puts pressure on the fluid, is held at a pressure (the claimed “second pressure”) that is greater than a pressure (the claimed “first pressure”) when all the valves are open which do not put pressure on the fluid. when all the valves are open which do not put pressure on the fluid. This occurs even where the fluid flows by capillary action: when inlet and outlet valves are open at the same time, there is less pressure or no pressure against the inlet valve, and when the inlet and outlet valves are open at the same time, there is more pressure against the inlet valve and the fluid is discharged through the outlet valves in substantially equal quantities. In any case, Examiner notes that Nelson teaches that various means to allow flow of fluid can 
As to claim 3, see column 10, lines 46-47 in Nelson.
As to claims 6 and 7, see buffer reservoir 231 in figure 17 of Nelson, and the associated channel (i.e., inlet) at 235. As to a valve, it would have been obvious to provide a valve for control of fluid, as suggested by Nelson as discussed above. The device, with controllable valves (and pumps), is capable of performing the intended use of providing to the chamber fluid from the inlet valve and the at least one additional inlet valve in substantially equal quantities.
As to claim 9, see column 5, line 66 to column 6, line 14 in Nelson.
As to claim 10, see detectors 253, 255, 257, 259 in figure 17 in Nelson.
As to claim 11, see Nelson in column 5, lines 12-16.
As to claim 12, see figure 17 in Nelson wherein enrichment channel (230) is equivalent to Applicant’s claimed chamber, and the channels that split around (238) [i.e., the channels at 238 that are  up and down on the page, and then that split again into more channels that are up and down on the page, thus forming rows and channels] are equivalent to Applicant’s “plurality of flow channels arranged in a plurality of columns and a plurality of rows”, “wherein at least one of the first outlet valve and the second outlet valve is in communication with at least one of the plurality of flow channels, such that the chamber is operable to discharge the quantity of the compressible fluid into the at least one of the plurality of flow channels. 
As to claim 15, see figure 19 showing 2 inlets (at 234, 235) and multiple outlets (at or near 282). 
As to claim 16, see Nelson in column 17, lines 49-59.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Applicant states that during interview of February 3, 2021, the amendments made in the response submitted on February 4, 2021 were agreed to overcome the enablement rejection. If Examiner’s view with respect to claim 4 had changed after the interview was conducted and the response filed, such that claim 4 was still considered unpatentable under 35 USC 112(a), the rejection should have been maintained in a non-final Office action. Applicant asserts that claim 4 was not previously rejected as failing to satisfy the written description requirement. Applicant argues that the language to which Examiner now objects was included in claim 4 as filed. Had Examiner believed that claim 4 failed to satisfy the written description requirement, such a rejection should have been imposed previously and Applicant afforded an opportunity to respond to a non0final Office Action. As it is, Examiner has imposed this rejection, for the first time, in the fourth Office Action. Applicant argues that this is a clear example of inefficient and piecemeal examination.
Applicant also states that it is not believed that the claim amendments could reasonably be viewed as having necessitated a new search and examination justifying making the Office Action final in view of the newly imposed reject under 35 USC 103. 
Applicant further states that in view of Examiner’s unexplained reversal in position with respect to the allowability of claim 4, Applicant has cancelled claim 4 in the interest of more expedient allowance and simplification of the issues.
Examiner notes that claim 4 previously was rejected under 35 USC 112(1) along with claim 1 from which it depends. The effect of an amendment of claim 1 on claim 4 was not discussed or brought up by Applicant’s attorney during the interview. Moreover, given that claim 1 was amended and therefore required further search and consideration, the finality of the last Office action appears to be appropriate. The fact that claim 4 poses an enablement problem and was therefore rejected under 35 USC 112(1) along with an art rejection of the other claims does not render the finality of the last Office 
Regarding claim 1, Applicant argues that Applicant’s ground for rejection does nothing to explain how opening or closing valves at will renders obvious Applicant’s limitation that opening and closing valves as recited in claim 1 provides a chamber at which the compressible fluid is held at a higher pressure than when the fluid was first passed into the chamber. Applicant asserts that in neither Nelson nor Kim is there a teaching or suggestion that once the input or output valves are closed, a fluid contained therebetween would be held at a higher pressure than when both valves were open, and that it is not at all evident that this would necessarily result from operation of their respective devices.
Applicant argues that, for example, each reference describes the fluid of fluid within the systems using capillary action, and that this would not allow the fluid to be stored within a chamber at a pressure greater than it originally flowed into the chamber. Closing the outlet valve first, for example, as Applicant claims, would cut off the capillary flow altogether. And closing the inlet valve first would result in the fluid continuing to flow out of the chamber via capillary action, presumably leaving any fluid within the chamber at a lower pressure once the outlet valve was closed.  In an effort to ensure that the limitations quoted above are given due consideration, Applicant has amended claim 1 to recite “adapted to…receive....; hold…; and discharge… 
Applicant’s arguments (even in view of the recent amendment to the claims) however are not persuasive for the following reasons. The grounds for rejection discusses the inlet and outlet valves being all opened or closed at the same time. This appears to be how Applicant’s invention works, as was also clarified at the interview on February 2021. 
The grounds for rejection has been further elaborated in the above grounds for rejection, which is copied and pasted here for convenience. Such a system wherein an inlet valve to a chamber and with all the valves in a closed position which therefore puts pressure on the fluid, is held at a pressure (the claimed “second pressure”) that is greater than a pressure (the claimed “first pressure”) when all the valves are open which do not put pressure on the fluid. 
This occurs even where the fluid flows by capillary action: when inlet and outlet valves are open at the same time, there is less pressure or no pressure against the inlet valve, and when the inlet and outlet valves are open at the same time, there is more pressure against the inlet valve and the fluid is discharged through the outlet valves in substantially equal quantities. In any case, Examiner notes that Nelson teaches that various means to allow flow of fluid can be used (col. 7, lines 3-12, and col. 9, lines 63-67), and Kim also teaches that various means to allow flow of fluid can be used (para. 0006). 
For the reasons set forth above, Applicant’s arguments are not found to be persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,574,089. (D28).
US 20090186404 (para. 0047).
US 20070217963 (para. 0112, 0114, 0117, 0118).
US 20020128593 (para. 0002).

US 2,992,07 (D4).
US 20110195445 (para. 0006).
US 20110020856 (para. 0084).
US 20020037499 (para. 0120, 0310, 0353).
US 4,128,628 (D57).
US 2009026924 (para. 0058).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN Y LAM whose telephone number is (571)272-0822.  The examiner can normally be reached on Mon-Thurs 11-9:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANN Y LAM/Primary Examiner, Art Unit 1641